DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Application 16/681212 is filed on 11/12/19. This application is a CON of 14/844,477 09/03/2015 PAT 10473504 which is a CON of 14/662,522 03/19/2015 PAT 10378945 which is a CON of 14/302,316 06/11/2014 PAT 9013302 which is a CON of 13/533,659 06/26/2012 PAT 8760282 which is a CON of 13/019,975 02/02/2011 PAT 8228183 which is a CON of 12/698,977 02/02/2010 PAT 7902975 which is a CON of 11/244,904 10/05/2005 PAT 7683776 which is a CON of 10/684,583 10/15/2003 PAT 8665082.
Current Status
Claims 2-17 are pending and ready for examination. Claim 1 has been canceled, and claims 2-17 are newly added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-4, 6-7, 10-14 and 16-17 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by US 2002/0017988 A1, Irwin or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Irwin in view of US 2004/0186927 A1, Eryurek et al, hereinafter referenced as Eryurek.
 
As to independent claim 2, Irwin teaches “A method for monitoring remote assets over time, the method comprising: receiving a packet over a wireless communications network, the packet including a compilation of a plurality of measurements taken at a specified time by a plurality of sensors regarding remote assets at different locations;” ([abstract] and claim 1 and fig 1, wherein monitoring remote assets via wireless communication is disclosed, and wherein the data to be compiled in packets as in fig 5 and claim 1. Moreover, claim 1, [0053], “a record of time of receipt for each RF thermometer 12 data transmission and updates temperature data received from the plural RF thermometers 12 provided the same is received within a  predetermined time window,” i.e. the measurements of each transmission time correspond to that specific time period which reads on “taken at a specified time” and wherein the time and date are recorded and updated. Moreover, see claim 1-2 “multiple other locations”, see [0093] as the time and date are recorded and tracked “time-to-next-transmission data is provided”. Moreover, see [0004], [0014], fig 1 and [0053] wherein the wireless communication is illustrated. Moreover, see [0088-0089] wherein time and date along with the location identification take place.)
Irwin teaches “executing instructions stored in a memory of the server system, wherein execution of the instructions by a processor examines each packet of the sensor data to: identify each of the sensors associated with the packet, and extract a corresponding measurement taken by each of the identified sensors;” ([0058-0061] and fig 1and 4, “operatively connected to RAM memory and ROM memory, not shown, is connected to channel setting and station identifying DIP switches 74, temperature sensor 76”, “and numerically calculates the temperature corresponding thereto, (2) encodes a data packet having redundant first data representative of the sensed temperature and redundant second data representative of the transmitter ID and (3) controls the RF oscillator 80 to transmit a data frame having the encoded data packets at random time.” , the base station reads on “server”. Moreover, [0145-0147] and [0149] “The display 404 also displays indicia representative that a data packet to be described is being telemetered”…. “encodes a data packet having first data representative of data type, weather station ID and phase of the two-phase transmission schedule,” wherein encoding date reads on “identify each of the sensors associated with the packet” and fig 23 wherein the weather/temperature data to be extracted from the compiled data packet received from the defined/identified location of the corresponding sensors. Also see [0166-0168] and claim 1.)
“and storing each extracted measurement in memory in association with the specified time and the identification of the associated sensor.” ([0145-0149] “operatively connected to RAM memory 424 and ROM memory 426,” also see fig 23 as the data storage is illustrated. See [0118-0119] “it saves it and updates the display”, see [0168] “maintains a record”.)
Note: The claimed language states “wireless network” and as explained above the wireless network is sufficiently disclosed in Irwin see the left side of fig 1, yet the figure also includes telephone network (dial) on the right side of fig 1. Yet, since the claim language does not specify if the system network being fully wireless or not, the rejection is applicable and suffices the disclosure of the claimed language. However, for the sake of providing a compact prosecution, the alternative approach of 103 has been applied. i.e. in case the applicant argues the system is not in a fully wirelessly connected within the network, then the alternative approach is provided.
Alternatively, if the wireless network of Irwin to be challenged as explained above, then the following rejection is applied. 
Eryurek teaches “monitoring remote assets over time, receiving a packet over a wireless communications network, a plurality of measurements taken at a specified time by a plurality of sensors regarding remote assets at different locations;” ([abstract], claim 1, [0008-0009] and [0034-0035] wherein the wireless remote monitoring of assets at different locations is disclosed. Moreover, the plurality of sensors is disclosed as in fig 3 and [0062] “plurality of temperature transmitters and pressure transmitters.” See [0038] “LAN” and “WAN”.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the system of Irwin in a complete wireless network such as the network of Eryurek wherein such wireless networking is well-known technology that 

As to independent claim 16, Irwin teaches “A system for monitoring remote assets over time, the system comprising: a plurality of sensors at different locations, the sensors monitoring one or more remote assets;” ([abstract] and claim 1 and fig 1, wherein monitoring remote assets via wireless communication is disclosed, and wherein the data to be compiled in packets as in fig 5 and claim 1. Moreover, see claim 1-2 “multiple other locations”. Moreover, see [0004], [0014], fig 1 and [0053] wherein the wireless communication is illustrated.)
“and a server that: receives a packet sent over a wireless communications network, the packet including a compilation of a plurality of measurements taken at a specified time by the plurality of sensors regarding the remote assets;” ([abstract] and claim 1 and fig 1, wherein monitoring remote assets via wireless communication is disclosed, and wherein the data to be compiled in packets as in fig 5 and claim 1. Moreover, claim 1, [0053], “a record of time of receipt for each RF thermometer 12 data transmission and updates temperature data received from the plural RF thermometers 12 provided the same is received within a predetermined time window,” i.e. the measurements of each transmission time correspond to that specific time period which base station” reads on “server”. Moreover, see claim 1-2 “multiple other locations”, see [0093] as the time and date are recorded and tracked. Moreover, see [0004], [0014], fig 1 and [0053] wherein the wireless communication is illustrated. Moreover, see [0088-0089] wherein time and date along with the location identification take place.) 
“identifies each of the sensors associated with the packet; extracts a corresponding measurement taken by each of the identified sensors;” ([0058-0061] and fig 1and 4, “operatively connected to RAM memory and ROM memory, not shown, is connected to channel setting and station identifying DIP switches 74, temperature sensor 76”, “and numerically calculates the temperature corresponding thereto, (2) encodes a data packet having redundant first data representative of the sensed temperature and redundant second data representative of the transmitter ID and (3) controls the RF oscillator 80 to transmit a data frame having the encoded data packets at random time.” , the base station reads on “server”. Moreover, [0145-0147] and [0149] “The display 404 also displays indicia representative that a data packet to be described is being telemetered”…. “encodes a data packet having first data representative of data type, weather station ID and phase of the two-phase transmission schedule,” wherein encoding date reads on “identify each of the sensors associated with the packet” and fig 23 wherein the weather/temperature data to be extracted from the compiled data packet received from the defined/identified location of the corresponding sensors. Also see [0166-0168] and claim 1.)
operatively connected to RAM memory 424 and ROM memory 426,” also see fig 23 as the data storage is illustrated. See [0118-0119] “it saves it and updates the display”, see [0168] “maintains a record”.)
Note: The claimed language states “wireless network” and as explained above the wireless network is sufficiently disclosed in Irwin see the left side of fig 1, yet the figure also includes telephone network (dial) on the right side of fig 1. Yet, since the claim language does not specify if the system network being fully wireless or not, the rejection is applicable and suffices the disclosure of the claimed language. However, for the sake of providing a compact prosecution, the alternative approach of 103 has been applied. i.e. in case the applicant argues the system is not in a fully wirelessly connected within the network, then the alternative approach is provided.
Alternatively, if the wireless network of Irwin to be challenged as explained above, then the following rejection is applied. 
Eryurek teaches “monitoring remote assets over time, receiving a packet over a wireless communications network, a plurality of measurements taken at a specified time by a plurality of sensors regarding remote assets at different locations;” ([abstract], claim 1, [0008-0009] and [0034-0035] wherein the wireless remote monitoring of assets at different locations is disclosed. Moreover, the plurality of sensors is disclosed as in fig 3 and [0062] “plurality of temperature transmitters and pressure transmitters.” See [0038] “LAN” and “WAN”.)


As to independent claim 17, Irwin teaches “A non-transitory computer-readable storage medium, having embodied thereon a program executable by a processor to perform a method for monitoring remote assets over time, the method comprising: receiving a packet over a wireless communications network, the packet including a compilation of a plurality of measurements taken at a specified time by a plurality of sensors regarding remote assets at different locations;” ([abstract] and claim 1 and fig 1, wherein monitoring remote assets via wireless communication is disclosed, and wherein the data to be compiled in packets as in fig 5 and claim 1. Moreover, claim 1, [0053], “a record of time of receipt for each RF thermometer 12 data transmission and updates temperature data received from the plural RF thermometers 12 provided the same is received within a predetermined time window,” i.e. the measurements of each transmission time correspond to that specific time period which reads on “taken at a specified time” and wherein the time and date are recorded and updated. Moreover, see multiple other locations”, see [0093] as the time and date are recorded and tracked. Moreover, see [0004], [0014], fig 1 and [0053] wherein the wireless communication is illustrated. Moreover, see [0088-0089] wherein time and date along with the location identification take place. Moreover, see the computerized system of fig 4 and the instructions at least in fig 23 which reads on “a non-transitory computer-readable storage medium, having embodied thereon a program executable by a processor to perform a method”.)
“executing instructions stored in a memory of the server system, wherein execution of the instructions by a processor examines each packet of the sensor data to: identify each of the sensors associated with the packet, and extract a corresponding measurement taken by each of the identified sensors;” ([0058-0061] and fig 1and 4, “operatively connected to RAM memory and ROM memory, not shown, is connected to channel setting and station identifying DIP switches 74, temperature sensor 76”, “and numerically calculates the temperature corresponding thereto, (2) encodes a data packet having redundant first data representative of the sensed temperature and redundant second data representative of the transmitter ID and (3) controls the RF oscillator 80 to transmit a data frame having the encoded data packets at random time.” , the base station reads on “server”. Moreover, [0145-0147] and [0149] “The display 404 also displays indicia representative that a data packet to be described is being telemetered”…. “encodes a data packet having first data representative of data type, weather station ID and phase of the two-phase transmission schedule,” wherein encoding date reads on “identify each of the sensors associated with the packet” and fig 23 wherein the weather/temperature data to be extracted from the compiled data packet 
 “and storing each extracted measurement in memory in association with the specified time and the identification of the associated sensor.” ([0145-0149] “operatively connected to RAM memory 424 and ROM memory 426,” also see fig 23 as the data storage is illustrated. See [0118-0119] “it saves it and updates the display”, see [0168] “maintains a record”.)
Note: The claimed language states “wireless network” and as explained above the wireless network is sufficiently disclosed in Irwin see the left side of fig 1, yet the figure also includes telephone network (dial) on the right side of fig 1. Yet, since the claim language does not specify if the system network being fully wireless or not, the rejection is applicable and suffices the disclosure of the claimed language. However, for the sake of providing a compact prosecution, the alternative approach of 103 has been applied. i.e. in case the applicant argues the system is not in a fully wirelessly connected within the network, then the alternative approach is provided.
Alternatively, if the wireless network of Irwin to be challenged as explained above, then the following rejection is applied. 
Eryurek teaches “monitoring remote assets over time, receiving a packet over a wireless communications network, a plurality of measurements taken at a specified time by a plurality of sensors regarding remote assets at different locations;” ([abstract], claim 1, [0008-0009] and [0034-0035] wherein the wireless remote monitoring of assets at different locations is disclosed. Moreover, the plurality of sensors is disclosed as in fig plurality of temperature transmitters and pressure transmitters.” See [0038] “LAN” and “WAN”.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the system of Irwin in a complete wireless network such as the network of Eryurek wherein such wireless networking is well-known technology that provides faster communication (compared to dial), less hardware wiring and provides further communication feasibility reaching areas of no telephone wiring networks. Thus one of ordinary skill in the art would appreciate implementing the teaching of Irwin utilizing the fully wireless network specifically in areas that does not have the telephone wiring network services. Such approach would improve the teaching of Irwin and increase its feasibility.

As to claim 3, Irwin teaches “wherein storing the extracted measurements includes updating a historical data set that includes past measurements taken during a prior period of time.” (fig 23 wherein records within one hour or more reads on “historical data”, [0053] “and updates temperature data received” i.e. compared to the previous values, wherein the previous values represent the historical data. See [0118-0119] “it saves it and updates the display”. Also see [0136] “the processor is operative to update the system data”. Also see [0015] wherein the data to be compared with the previous data of the previous transmission, i.e. historical data of the previous transmission.)

As to claim 4, Irwin teaches “further comprising generating a display based on the updated historical data set.” ([0119], [0138], [0144] and [0168] “and updates the temperature trend (i.e. based on the historical readings and the updated data sets, see [0163] “temperature trend”.)

As to claim 6, Irwin teaches “wherein the measurements characterize different conditions of the remote assets.” ([0061] wherein the temperature is measured and the battery voltage of the sensor’s battery of the specific location is measured of the specific location. See [0067] and [0069], also see [0158] “humidity”.)

As to claim to claim 7, Irwin teaches “wherein the sensors are of different sensor types, each sensor type measuring a different type of condition of the remote assets.” ([0061] wherein the temperature is measured and the battery voltage of the sensor’s battery of the specific location is measured of the specific location. See [0067] and [0069] it is inherent that the measurement of temperature sensor/ thermometer differs from the sensor/ voltmeter that provides the battery voltage, and differs from the sensor that measures humidity of [0158].)

As to claim 10
As to claim 11, Irwin teaches “wherein the sensors take the corresponding measurements in accordance with a schedule.” ([0073] “sensors to take readings every two hours”. Moreover, [0023] “schedule of transmission times” knowing that the transmission data pertains the sensors readings, i.e. the readings/ measurements are scheduled. See [0053], [0061], and [0147].)

As to claim 12, Irwin teaches “further comprising setting the schedule to specify a periodic interval for taking the measurements.” ([0158-0162] and fig 19 “every 5 seconds”, see fig 19 wherein the periodic measurement takes place within a determined time as in block 450. See [0053] “every 30 second to 60 second”.)

As to claim 13, Irwin teaches “further comprising triggering an alarm when an alarm level is met by one or more of the extracted measurements.” ([0049-0053] “alarm limits”, “alarm condition”, and [0093].)

As to claim 14, Irwin teaches “further comprising setting the alarm level in accordance with a user selection.” ([0093], [abstract], [0049], and [0084])

Claim 5, 8-9, 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irwin in view of Eryurek.

As to claim 5, Irwin teaches “further comprising assessing the updated historical data set to identify a problem at one or more of the locations.” ([0168] and [0177] and a temperature trend indicator illustrated…. has an out-of-bounds alarm condition.”, also see [0168] “monitors and displays temperature trends”. Irwin discloses that the temperature trend functionality which analyzes the measured temperature, and also discloses that the problem/ alarm to be detected based on the measurement, yet does not expressly disclose that the alarming is based on the temperature trend. However, one of ordinary skill in the art would acknowledge and recognize that the maximum and minimum values of measured temperature within a predetermined trend could be (the element or one of the elements/conditions) of the alarm conditions of [0168] wherein such approach is well-known within the art and applicable in Irwin’s teaching as it provides the feasibility of the temperature trending and it prevents false alarm that may occur due to one faulty reading that is considered as an outlier to the recorded and analyzed temperature trend.) 

As to claim 8, Irwin teaches the limitations of claim 2 above.
Irwin is silent in regards to the remote assets include one or more storage tanks, and wherein at least one of the sensors is inside the storage tank.
Eryurek teaches “wherein the remote assets include one or more storage tanks, and wherein at least one of the sensors is inside the storage tank.” ([0062] “a pair of tanks”, “temperature transmitter” and fig 3 wherein the temperature and pressure transmitters are shown TT and PT, yet the sensors are not shown, see [0002-0003] “transmitters, sensors”, “temperature, pressure and flow rate sensors”, thus the sensors 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include monitoring tanks and pipes of Eryurek to the monitored asset of Irwin, since Irwin does not restrict the type of asset, thus any type of equipment, entities is applicable and would provide the expected results, and yet improve the feasibility of Irwin as the field of it applicability would increase.

As to claim 9, Irwin teaches the limitations of claim 2 abvove.
Irwin is silent in regards to wherein the sensors are distributed along a pipeline associated with the remote assets.
Eryurek teaches “wherein the sensors are distributed along a pipeline associated with the remote assets.” (fig 3 and [0062] “pipes”.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include monitoring tanks and pipes of Eryurek to the monitored asset of Irwin, since Irwin does not restrict the type of asset, thus any type of equipment, entities is applicable and would provide the expected results, and yet improve the feasibility of Irwin as the field of it applicability would increase.

As to claim 15, Irwin teaches the limitations of claim 2 above. And teaches the system is applicable in industrial, office and home environment.

Eryurek teaches “further comprising routing one or more of the extracted measurements to one or more recipients.” ([0039] “the computer 30 is also connected via the same or a different network bus 32 to business system computers and maintenance planning computers 35 and 36, which may execute, for example,  enterprise resource planning (ERP), material resource planning (MRP), computer maintenance management systems (CMMS), accounting, production and customer ordering systems, maintenance planning systems or any other desired business applications such as parts, supplies and raw materials ordering applications, production scheduling applications, etc.”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to route the measurements records/ report to the suitable recipients of Eryurek to the teaching of Irwin, in order to provide useful implementation of the measurements, wherein the ultimate goal is to address and respond to the measurements results by routing such results to the suitable site/ staff/ customer ([0039] Eryurek). One of ordinary skill in the art would acknowledge and appreciate that the results to be communicated to the suitable site in order to timely and adequately address the measurements as required, wherein such approach which would satisfy the goal of Irwin by providing the user/ client  (industrial, home or office) full satisfactory procedure and complete service.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6.553,336 B1 Johnson et al, is directed towards a remote monitoring system includes transducers, a transducer control module, a communications device, a monitoring system and end-user display terminals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448.  The examiner can normally be reached on Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY TOATLEY can be reached on 5712722059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        1/15/2021